DETAILED ACTION
This action is in response to the amendment filed 07/01/2021. Claims 1, 8, 15 and 21-26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, Claim 22 states “wherein the dynamic threshold is further determined according to a channel frequency, a number of banks, ranks, bank groups, or a combination thereof”. However, Claim 1 upon which claim 22 depends, states “wherein the dynamic threshold is determined by recursively analyzing maximum available channel bandwidth or feedback data from a storage device”. There does not appear to be any disclosure of the threshold being determined by recursively analyzing maximum available channel bandwidth or feedback data and further being determined based on a channel frequency, number of banks, ranks, bank groups or combination thereof. The Examiner respectfully notes it appears that the Specification discloses three different ways the threshold can be determined (i.e. by recursively analyzing maximum available channel bandwidth; or by feedback data or by basing it on a channel frequency, number of banks, ranks, bank groups or combination thereof) but does not disclose the threshold being based off of a combination of these elements. Therefore, claim 22 fails to comply with the written description requirement.
Claims 24 and 26 recite substantially similar limitations as claim 22 and are therefore rejected under the same rationale as claim 22 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US PGPUB No US 2011/0314231 A1)(hereafter referred to as O’Connor) in view of Chong et al. (US Patent No US 5,864,538)(hereafter referred to as Chong).
Regarding Claim 1, O’Connor discloses:
A method, by a processor (CPU [0015]), for enabling data compression, comprising: dividing each storage block of a storage device associated with a queue of a memory controller into a first storage block and a second storage block (O’Connor discloses a request queue holding I/O requests corresponding to an associated memory device. [0018] The storage blocks of the memory device are divided into two reduced size storage blocks, data1 and data2 [0020]) responsive to receiving a read request for data, determining whether a data occupancy within the queue of the memory controller exceeds a dynamic threshold (determining if the queue depth of the bandwidth adaptive memory controller is above a threshold level when performing a data access for a read request [0018][0021][0023]), responsive to determining the data occupancy within the queue exceeds the dynamic threshold, enabling data compression and consecutively retrieving only the first storage block of each divided storage block of the data associated with the read request, wherein for uncompressed data of the data associated with the read request, the second storage block of each divided storage block of the data is consecutively retrieved from the storage device only subsequent to retrieving each first storage block of each divided storage block associated with the read request (“When the queue depth is above the threshold level, the block size indicator is set to indicate a compressed block size and the memory controller operates in a compressed access mode in which a reduced size data block, e.g., only Data1, is accessed in response to execution of the memory request”. Data1 may contain uncompressed data. [0021] When multiple data blocks need to be read the first reduced-sized data block (Data1) is read for each of the requested blocks back-to-back (i.e. a portion of the data in uncompressed form is read for each block) before Data2 of the data blocks is read out. “In an embodiment, when in bandwidth limited mode, for a request for several full-size blocks, first the memory controller reads the first reduced-size blocks (Data1) for each of the requested blocks, and then reads the conditional second reduced-size block (Data2) for each of the non-compressed blocks” [0023]) and responsive to determining the data occupancy within the queue does not exceed the dynamic threshold, consecutively retrieving each of the divided storage blocks of the data associated with the read request (When the queue depth is below the threshold level, both data1 and data2 of the storage block (the entire divided storage blocks) are retrieved [0020])
While O’Connor discloses using a programmable threshold level of queue depth to determine a bandwidth limited or non-bandwidth limited condition of the storage device, O’Connor does not explicitly disclose:
wherein the dynamic threshold is determined by recursively analyzing maximum available channel bandwidth or feedback data from a storage device
However Chong discloses:
wherein the dynamic threshold is determined by recursively analyzing maximum available channel bandwidth or feedback data from a storage device (Chong discloses nodes (storage device) comprising a node processor and associated memory in a dynamic environment where the control method “adaptively changes the queue threshold at each of the nodes along a virtual circuit path, based upon changes in available bandwidth and also based upon the establishment or discontinuance of source connections at each of the nodes in a given virtual circuit path”. (i.e. The node processor continuously monitors the currently available bandwidth and connections to the node (bandwidth and other feedback data of the node/storage device) and changes the queue threshold accordingly.) [Col 2 Lines 24-30 and Lines 46-55][Col 4 Lines 15-30])
The combination of O’Connor and Chong are analogous art because they are in the same field of endeavor of bandwidth management in data systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Connor and Chong before them, to modify the teachings of O’Connor to include the teachings of Chong as both O’Connor and Chong disclose utilizing a queue threshold to manage 

Regarding Claim 8, O’Connor discloses:
A system for enabling data compression, comprising: one or more computers with executable instructions that when executed (Instructions implemented by a processor [0025]) cause the system to: divide each storage block of a storage device associated with a queue of a memory controller into a first storage block and a second storage block (O’Connor discloses a request queue holding I/O requests corresponding to an associated memory device. [0018] The storage blocks of the memory device are divided into two reduced size storage blocks, data1 and data2 [0020]) responsive to receiving a read request for data, determine whether a data occupancy within the queue of the memory controller exceeds a dynamic threshold (determining if the queue depth of the bandwidth adaptive memory controller is above a threshold level when performing a data access for a read request [0018][0021][0023]), responsive to determining the data occupancy within the queue exceeds the dynamic threshold, enable data compression and consecutively retrieve only the first storage block of each divided storage block of the data associated with the read request, wherein for uncompressed data of the data associated with the read request, the second storage block of each divided storage block of the data is consecutively retrieved from the storage device only subsequent to retrieving each first storage block of each divided storage block associated with the read request (“When the queue depth is above the threshold level, the block size indicator is set to indicate a compressed block size and the memory controller operates in a compressed access mode in which a reduced size data block, e.g., only Data1, is accessed in response to execution of the memory request”. Data1 may contain uncompressed data. [0021] When multiple data blocks need to be read the first reduced-sized data block (Data1) is read for each of the requested blocks back-to-back (i.e. a portion of the data in uncompressed form is read for each block) before Data2 of the data blocks is read out. “In an embodiment, when in bandwidth limited mode, for a request for several full-size blocks, first the memory controller reads the first reduced-size blocks (Data1) for each of the requested blocks, and then reads the conditional second reduced-size block (Data2) for each of the non-compressed blocks” [0023]) and responsive to determining the data occupancy within the queue does not exceed the dynamic threshold, consecutively retrieve each of the divided storage blocks of the data associated with the read request (When the queue depth is 
While O’Connor discloses using a programmable threshold level of queue depth to determine a bandwidth limited or non-bandwidth limited condition of the storage device, O’Connor does not explicitly disclose:
wherein the dynamic threshold is determined by recursively analyzing maximum available channel bandwidth or feedback data from a storage device
However Chong discloses:
wherein the dynamic threshold is determined by recursively analyzing maximum available channel bandwidth or feedback data from a storage device (Chong discloses nodes (storage device) comprising a node processor and associated memory in a dynamic environment where the control method “adaptively changes the queue threshold at each of the nodes along a virtual circuit path, based upon changes in available bandwidth and also based upon the establishment or discontinuance of source connections at each of the nodes in a given virtual circuit path”. (i.e. The node processor continuously monitors the currently available bandwidth and connections to the node (bandwidth and other feedback data of the node/storage device) and changes the queue threshold accordingly.) [Col 2 Lines 24-30 and Lines 46-55][Col 4 Lines 15-30])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Connor and Chong before them, to modify the teachings of O’Connor to include the teachings of Chong as both O’Connor and Chong disclose utilizing a queue threshold to manage bandwidth constraints. Therefore it would have been applying a known technique (dynamically adjusting the queue threshold based on monitoring bandwidth and other feedback data) to a known device (data storage system utilizing a queue threshold determination as taught by O’Connor) ready for improvement to yield predictable results (dynamically adjusting a storage queue threshold based on bandwidth and feedback to improve the operating efficiency of the storage system) (MPEP 2143, Example D).

Regarding Claim 15, O’Connor discloses:
A computer program product for enabling data compression by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (computer-readable medium comprising instructions [0025]), the computer-readable program code portions comprising: an executable portion that divides each storage block of a storage device associated with a queue of a memory controller into a first storage block and a second storage block (O’Connor discloses a request queue holding I/O requests an executable portion that, responsive to receiving a read request for data, determines whether a data occupancy within the queue of the memory controller exceeds a dynamic threshold (determining if the queue depth of the bandwidth adaptive memory controller is above a threshold level when performing a data access for a read request [0018][0021][0023]), an executable portion that, responsive to determining the data occupancy within the queue exceeds the dynamic threshold, enables data compression and consecutively retrieves only the first storage block of each divided storage block of the data associated with the read request, wherein for uncompressed data of the data associated with the read request, the second storage block of each divided storage block of the data is consecutively retrieved from the storage device only subsequent to retrieving each first storage block of each divided storage block associated with the read request (“When the queue depth is above the threshold level, the block size indicator is set to indicate a compressed block size and the memory controller operates in a compressed access mode in which a reduced size data block, e.g., only Data1, is accessed in response to execution of the memory request”. Data1 may contain uncompressed data. [0021] When multiple data blocks need to be read the first reduced-sized data block (Data1) is read for each  and an executable portion that, responsive to determining the data occupancy within the queue does not exceed the dynamic threshold, consecutively retrieves each of the divided storage blocks of the data associated with the read request (When the queue depth is below the threshold level, both data1 and data2 of the storage block (the entire divided storage blocks) are retrieved [0020])
While O’Connor discloses using a programmable threshold level of queue depth to determine a bandwidth limited or non-bandwidth limited condition of the storage device, O’Connor does not explicitly disclose:
wherein the dynamic threshold is determined by recursively analyzing maximum available channel bandwidth or feedback data from a storage device
However Chong discloses:
wherein the dynamic threshold is determined by recursively analyzing maximum available channel bandwidth or feedback data from a storage device (Chong discloses nodes (storage device) 
The combination of O’Connor and Chong are analogous art because they are in the same field of endeavor of bandwidth in data systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Connor and Chong before them, to modify the teachings of O’Connor to include the teachings of Chong as both O’Connor and Chong disclose utilizing a queue threshold to manage bandwidth constraints. Therefore it would have been applying a known technique (dynamically adjusting the queue threshold based on monitoring bandwidth and other feedback data) to a known device (data storage system utilizing a queue threshold determination as taught by O’Connor) ready for improvement to yield predictable results (dynamically adjusting a storage queue threshold based on bandwidth and feedback to improve the operating efficiency of the storage system) (MPEP 2143, Example D).

Claims 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Chong and further in view of Shimizu (US PGPUB No US 2010/0061376 A1)(hereafter referred to as Shimizu).
Regarding Claim 21, O’Connor in view of Chong discloses all of the elements of claim 1 as shown in the rejection of claim 1 above.
O’Connor in view of Chong does not explicitly appear to disclose:
wherein the first storage block is comprised within a first memory bank of the storage device and the second storage block is comprised within a second memory bank of the storage device
However, Shimizu discloses:
wherein the first storage block is comprised within a first memory bank of the storage device and the second storage block is comprised within a second memory bank of the storage device (Shimizu discloses an interleaving technique where a data packet (storage block) is divided into a plurality of segments (first and second storage blocks). The segments are then stored into separate memory banks of a plurality of memory banks [0037][0043])
The combination of O’Connor, Shimizu and Chong are analogous art because they are in the same field of endeavor of data management in data systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Connor, Shimizu and Chong before them, to modify the teachings of O’Connor and Chong to include the 

Regarding Claim 23, O’Connor in view of Chong discloses all of the elements of claim 8 as shown in the rejection of claim 8 above.
O’Connor in view of Chong does not explicitly appear to disclose:
wherein the first storage block is comprised within a first memory bank of the storage device and the second storage block is comprised within a second memory bank of the storage device
However, Shimizu discloses:
wherein the first storage block is comprised within a first memory bank of the storage device and the second storage block is comprised within a second memory bank of the storage device (Shimizu discloses an interleaving technique where a data packet (storage block) is divided into a plurality of segments (first and second storage blocks). The segments are then stored into separate memory banks of a plurality of memory banks [0037][0043])
The combination of O’Connor, Shimizu and Chong are analogous art because they are in the same field of endeavor of data management in data systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Connor, Shimizu and Chong before them, to modify the teachings of O’Connor and Chong to include the 

Regarding Claim 25, O’Connor in view of Chong discloses all of the elements of claim 15 as shown in the rejection of claim 15 above.
O’Connor in view of Chong does not explicitly appear to disclose:
wherein the first storage block is comprised within a first memory bank of the storage device and the second storage block is comprised within a second memory bank of the storage device
However, Shimizu discloses:
wherein the first storage block is comprised within a first memory bank of the storage device and the second storage block is comprised within a second memory bank of the storage device (Shimizu discloses an interleaving technique where a data packet (storage block) is divided into a plurality of segments (first and second storage blocks). The segments are then stored into separate memory banks of a plurality of memory banks [0037][0043])
The combination of O’Connor, Shimizu and Chong are analogous art because they are in the same field of endeavor of data management in data systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Connor, Shimizu and Chong before them, to modify the teachings of O’Connor and Chong to include the 

Claims 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Chong and further in view of Calvignac et al (US PGPUB No US 2006/0026342 A1)(hereafter referred to as Calvignac).
Regarding Claim 22, O’Connor in view of Chong discloses all of the elements of claim 1 as shown in the rejection of claim 1 above.
O’Connor in view of Chong does not explicitly appear to disclose:
wherein the dynamic threshold is further determined according to a channel frequency, a number of banks, ranks, bank groups, or a combination thereof
However, Calvignac discloses:
wherein the dynamic threshold is further determined according to a channel frequency, a number of banks, ranks, bank groups, or a combination thereof (Calvignac discloses maximizing memory bandwidth usage by utilizing a command queue threshold that limits the number of requests per memory bank that can be placed in the queue to avoid a frequently used memory bank from occupying the entire queue [0008])
The combination of O’Connor, Calvignac and Chong are analogous art because they are in the same field of endeavor of bandwidth in data systems.


Regarding Claim 24, O’Connor in view of Chong discloses all of the elements of claim 8 as shown in the rejection of claim 8 above.
O’Connor in view of Chong does not explicitly appear to disclose:
wherein the dynamic threshold is further determined according to a channel frequency, a number of banks, ranks, bank groups, or a combination thereof
However, Calvignac discloses:
wherein the dynamic threshold is further determined according to a channel frequency, a number of banks, ranks, bank groups, or a combination thereof (Calvignac discloses maximizing memory bandwidth usage by utilizing a command queue threshold that limits the 
The combination of O’Connor, Calvignac and Chong are analogous art because they are in the same field of endeavor of bandwidth in data systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Connor, Calvignac and Chong before them, to modify the teachings of O’Connor and Chong to include the teachings of Calvignac as both O’Connor and Calvignac disclose utilizing a queue threshold to manage bandwidth constraints. Therefore it would have been applying a known technique (dynamically adjusting the queue threshold based on limiting a number of requests per memory bank) to a known device (data storage system utilizing a queue threshold determination as taught by O’Connor) ready for improvement to yield predictable results (dynamically adjusting a storage queue threshold based on limiting a number of requests per memory bank to improve the operating efficiency of the storage system) (MPEP 2143, Example D).

Regarding Claim 26, O’Connor in view of Chong discloses all of the elements of claim 15 as shown in the rejection of claim 15 above.
O’Connor in view of Chong does not explicitly appear to disclose:
wherein the dynamic threshold is further determined according to a channel frequency, a number of banks, ranks, bank groups, or a combination thereof

wherein the dynamic threshold is further determined according to a channel frequency, a number of banks, ranks, bank groups, or a combination thereof (Calvignac discloses maximizing memory bandwidth usage by utilizing a command queue threshold that limits the number of requests per memory bank that can be placed in the queue to avoid a frequently used memory bank from occupying the entire queue [0008])
The combination of O’Connor, Calvignac and Chong are analogous art because they are in the same field of endeavor of bandwidth in data systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of O’Connor, Calvignac and Chong before them, to modify the teachings of O’Connor and Chong to include the teachings of Calvignac as both O’Connor and Calvignac disclose utilizing a queue threshold to manage bandwidth constraints. Therefore it would have been applying a known technique (dynamically adjusting the queue threshold based on limiting a number of requests per memory bank) to a known device (data storage system utilizing a queue threshold determination as taught by O’Connor) ready for improvement to yield predictable results (dynamically adjusting a storage queue threshold based on limiting a number of requests per memory bank to improve the operating efficiency of the storage system) (MPEP 2143, Example D).

Response to Arguments
The previous 112a and 112b rejections have been withdrawn in light of the instant amendments to the claim, however the Examiner notes the newly added 112a rejection regarding claims 22, 24 and 26.
On Pages 8-12, the Applicant argues:
“10Regarding particularly the recited elements of independent claims 1, 8, and 15 of "responsive to determining the data occupancy within the queue exceeds the dynamic threshold, enabling data compression and consecutively retrieving only the first storage block of each divided storage block of the data associated with the read request, wherein for uncompressed data of the data associated with the read request, the second storage block of each divided storage block of the data is consecutively retrieved from the storage device only subsequent to retrieving each first storage block of each divided storage block associated with the read request", Applicants respectfully produce portions of section 0023 of O'Connor for consideration: 
…
Assuming, arguendo, that O'Connor discloses dividing data and retrieving the first portion of the data in a 'compression-enabled' mode, Applicants respectfully note that in paragraph 0023, O'Connor teaches that the memory controller retrieves a reduced-sized memory block and reads the tag information, which is indicative as to whether the block was compressed. If the block was compressed, the block is decompressed and returned. However, if the tag information indicates 
AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Appl. No.: 16/210,708that the block was uncompressed, "the memory controller needs to perform another memory access to retrieve the remaining data that is required to form the full-size uncompressed block" and then returns the block to the requestor. At this point, the controller returns to the next memory access. 
Because O'Connor operates this way, O'Connor neither "consecutively retrieves each first storage block of each divided storage block" of the read nor "for uncompressed data of the data associated with the read request, the second storage block of each divided storage block of the data is consecutively retrieved from the storage device only subsequent to retrieving each first storage block of each divided storage block associated with the read request". Applicants further respectfully contend that this is not simply an implementation choice, but rather may have material consequences to the efficiency of the system. For example, in operating this way, O'Connor may spend time retrieving a full sized block that could be spent returning additional compressed blocks earlier to the requestor (i.e., in a read that elicits more compressed blocks than uncompressed blocks). In other words, in this scenario, the requestor could have had blocks 
Chong similarly fails to disclose these elements, nor does the Office assert Chong as doing so. 
For at least the foregoing reasons, Applicants respectfully submit that independent claims 1, 8, and 15 as presented are novel and non-obvious over the art of record and that these claims are therefore in condition for allowance. 
11 AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Each of the dependent claims, on their own merits and in view of their dependence on claims 1, 8, or 15, are respectfully believed to be similarly novel and patentable over the art of record. Minnesota Mining and Mfg.Co. v. Chemque, Inc., 303 F.3d 1294, 1299 (Fed. Cir. 2002); 
In re Fine, 837 F.2d at 1074 ("Dependent claims are nonobvious under section 103 if the independent claims from which they depend are nonobvious"). 
Accordingly, Applicant respectfully requests that these rejections be withdrawn. 
  
In response to the Applicant’s argument that O’Connor does not disclose the newly added claim limitations, the Examiner respectfully disagrees.
Specifically, the Applicant argues that [0023] of O’Connor discloses fetching a first block and if the data was uncompressed fetching the remainder of the block and therefore O’Connor doesn’t teach fetching the first block of all the divided storage blocks and then after fetching all of the first blocks retrieving the second block for the uncompressed data. However, the Examiner respectfully notes that the cited portion of [0023] that the Applicant is relying on is only in light of one full storage block. [0023] of O’Connor continues on to disclose, “In an embodiment, when in bandwidth limited mode, for a request for several full-size blocks, first the memory controller reads the first reduced-size blocks (Data1) for each of the requested blocks, and then reads the conditional second reduced-size block (Data2) for each of the non-compressed blocks” (emphasis added). Therefore, when multiple blocks are retrieved, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183